Case: 22-50199        Document: 00516581178             Page: 1      Date Filed: 12/16/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                      No. 22-50199
                                    Summary Calendar                                  FILED
                                                                              December 16, 2022
                                                                                 Lyle W. Cayce
   United States of America,                                                          Clerk

                                                                      Plaintiff—Appellee,

                                            versus

   Arnulfo Antonio Rosales Hernandez,

                                                                  Defendant—Appellant.


                     Appeal from the United States District Court
                          for the Western District of Texas
                              USDC No. 3:21-CR-729-1


   Before King, Higginson, and Willett, Circuit Judges:
   Stephen A. Higginson, Circuit Judge:*
         Arnulfo Antonio Rosales Hernandez was charged with possessing 500
   grams or more of a methamphetamine mixture with intent to distribute and
   importing 500 grams or more of a methamphetamine mixture. After a three-
   day trial, a jury convicted Rosales Hernandez of the importation offense and
   acquitted him on the possession charge. On appeal, he challenges the



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-50199      Document: 00516581178           Page: 2     Date Filed: 12/16/2022




                                     No. 22-50199


   sufficiency of the evidence to support his conviction, as well as the jury’s split
   verdict. For the reasons stated below, we AFFIRM Rosales Hernandez’s
   conviction and sentence.
          Because Rosales Hernandez moved for judgment of acquittal at the
   close of the government’s case but failed to renew his motion at the close of
   evidence or after the verdict, we review his sufficiency challenge for plain
   error. See United States v. Cabello, 33 F.4th 281, 285 (5th Cir. 2022); United
   States v. Oti, 872 F.3d 678, 686 (5th Cir. 2017); United States v. McIntosh, 280
   F.3d 479, 483 (5th Cir. 2002). In the context of a sufficiency challenge, we
   will reverse for plain error “only if there is a manifest miscarriage of justice,”
   meaning that “the record is devoid of evidence pointing to guilt or the
   evidence is so tenuous that a conviction is shocking.” Oti, 872 F.3d at 686
   (cleaned up).
          To establish the offense of importation of methamphetamine, the
   government had to prove: “(1) the defendant played a role in bringing a
   quantity of a controlled substance into the United States from outside of the
   country; (2) the defendant knew the substance was controlled; and (3) the
   defendant knew the substance would enter the United States.” United States
   v. Lopez-Monzon, 850 F.3d 202, 206 (5th Cir. 2017) (cleaned up). Rosales
   Hernandez challenges only the knowledge element of his conviction, arguing
   that the government failed to introduce sufficient evidence that he knew that
   the vehicle he drove across the border contained methamphetamine in a
   hidden compartment.
          Ordinarily, control over a vehicle that contains contraband can
   support an inference of knowledge of the contraband. See United States v.
   Mendoza, 522 F.3d 482, 489 (5th Cir. 2008). But when contraband is
   concealed, additional circumstantial evidence “that is suspicious in nature or
   demonstrates guilty knowledge” is required. Id. (citation omitted).




                                           2
Case: 22-50199        Document: 00516581178        Page: 3   Date Filed: 12/16/2022




                                    No. 22-50199


          The record is not “devoid” of circumstantial evidence from which a
   reasonable jury could infer Rosales Hernandez’s knowledge of the concealed
   methamphetamine, nor is that evidence “so tenuous” that his conviction is
   “shocking.” Oti, 872 F.3d at 686 (cleaned up). The Border Patrol Officer
   who spoke with Rosales Hernandez during the primary vehicle inspection
   testified at trial that Rosales Hernandez told him that the vehicle belonged to
   “his friend named Carlos,” that “Carlos lent it to him because [Rosales
   Hernandez’s] truck had broke[n] down, and [that] he [had] been driving it . .
   . about a month.” Yet the car “appeared to be sterile,” with “no trash, no
   food, no wrappers, [and] no drinks” in it. In addition, the jury heard
   testimony that Rosales Hernandez stared at the X-ray machine used to scan
   vehicles for contraband during the secondary inspection of his vehicle, and
   that he acted nervously during a later law enforcement interview.
          During the subsequent interview, which was published to the jury,
   Rosales Hernandez contradicted his earlier story and said that he got the car
   from a woman named Sophia who employed him to bring merchandise and
   cash between Mexico and Dallas. But his account of how he did business
   with Sophia was implausible. He told the law enforcement officer that when
   he arrived in Dallas, he called Sophia, and Sophia’s men would take the car
   from him to load bags of clothing or merchandise into it for an hour or an
   hour and a half.
          Moreover, “[a] jury may infer a defendant’s guilty knowledge based
   on the quantity of drugs, as long as other evidence supports the inference.”
   United States v. Garcia-Flores, 246 F.3d 451, 455 (5th Cir. 2001). Here, 38.12
   kilograms of 94-percent pure methamphetamine were found hidden under
   trapdoors in the vehicle. Those drugs were worth between $380,000 and
   $1.1 million. Along with the inconsistencies in Rosales Hernandez’s story
   and his demeanor throughout the investigation, this quantity of concealed
   drugs provided sufficient evidence for the jury to find Rosales Hernandez



                                         3
Case: 22-50199      Document: 00516581178           Page: 4    Date Filed: 12/16/2022




                                     No. 22-50199


   guilty of importing methamphetamine. His conviction is therefore not “a
   manifest miscarriage of justice.” Oti, 872 F.3d at 686 (cleaned up).
          Finally, Rosales Hernandez’s challenge to the jury’s split verdict lacks
   merit “as it is well established that juries are entitled to render inconsistent
   verdicts.” United States v. Parks, 68 F.3d 860, 865 (5th Cir. 1995). Indeed,
   “inconsistent verdicts are not a bar to conviction so long as there is sufficient
   evidence to support the jury’s determination of guilt.” United States v.
   Sanders, 952 F.3d 263, 276 (5th Cir. 2020) (cleaned up). As we explained,
   sufficient evidence did support Rosales Hernandez’s conviction for
   importing methamphetamine.
          The district court’s judgment is AFFIRMED.




                                          4